390 F.2d 754
CLUETT, PEABODY & CO., Inc., Appellant,v.J. H. BONCK COMPANY, Inc., Appellee.
Patent Appeal No. 7899.
United States Court of Customs and Patent Appeals.
February 1, 1968.

Robert J. Dockery, Leo Fornero, New York City, for appellant.
Before RICH, Acting Chief Judge, SMITH and ALMOND, Judges, and WILLIAM H. KIRKPATRICK*.
KIRKPATRICK, Judge.


1
Cluett, Peabody seeks registration of "TTM" and certain ancillary design matter for "Boys' Shirts." The Bonck Co., relying on prior use and registration of "T.M.T." on shirts and pants, opposes, alleging that applicant's "TTM" so resembles "T.M.T." as to be likely to cause confusion or mistake or to deceive. The Trademark Trial and Appeal Board sustained opposer's position, both initially and on reconsideration. We agree.

In its consideration, the board stated:

2
The marks "TTM" and "T.M.T." comprise arbitrary arrangements of identical letters, and considering the difficulty of retaining such marks in mind over an appreciable period of time, we are clearly of the opinion that their use for identical goods would be likely to cause confusion or mistake or to deceive. cf. Vitamin Corporation of America v. American Home Products Corporation, [166 F.2d 203,] 35 CCPA 952, * * *; and Crystal Corporation, formerly the Crystal Chemical Company, Incorporated v. Manhattan Chemical Manufacturing Company, Inc., (Anna T. Fox, Assignee, Substituted), 75 F.2d 506, 22 CCPA 1027 * * *. As stated by the court in the last cited case


3
We think it is well known that it is more difficult to remember a series of arbitrarily arranged letters than it is to remember figures, syllables or phrases. The difficulty of remembering such lettered marks makes confusion between such marks, when similar, more likely.


4
We have also reviewed, in light of appellant's arguments, the testimony of its witnesses, together with the documents and third party registrations submitted, but are not persuaded that the board erred.


5
The decision is affirmed.


6
Affirmed.


7
SMITH, J., concurs in the result.



Notes:


*
 Senior District Judge, Eastern District of Pennsylvania, sitting by designation